         Case 3:20-cv-01756-JR         Document 24       Filed 07/29/21     Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON


MATTHEW ALLEN HAMILTON
           Plaintiff,                                       Civil Action No. 3:20-01756-JR
vs.

ANDREW SAUL                                                  ORDER GRANTING AWARD
COMMISSIONER of Social Security,                             OF EAJA FEES, EXPENSES
           Defendant                                         COSTS



                                             ORDER

       Based upon the Plaintiff’s Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(1)(A) the assignment of EAJA fees to Plaintiff’s attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney’s fees of $4,623.23 , if not subject to any offset allowed under the U.S.

Department of the Treasury’s Offset Program as discussed in Ratliff shall be paid to the Plaintiff,

and mailed to the attorney’s office.

       DATED this 29th day of July, 2021

                                                             ____________________________
                                                              /s/ Jolie A. Russo
                                                             Jolie A. Russo
                                                             U.S. Magistrate Judge
Presented by:

s/Lisa R.J. Porter_____________-
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
